Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-6, 15-28 are pending and are presented for this examination.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 05/05/2020, 08/16/2021 and 07/13/2021 and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 20-23, 26-28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Soma (WO2017200033A1 using US 20190300979 as English translation from IDS 08/16/2021) in view of Kheifets (US 3,782,160 from IDS 08/16/2021)
As for claim 1, Soma discloses method for producing a seamless steel pipe comprising the steps of :
Heating a round billet to 950-1100 C,  the round billet consisting of steel material consisting of same elemental compositions ranges as required by instant claim including C, Si, Mn, P, S, AL, N, Cr, Mo, Nb, B, Ti, V, Ca and REM with the balance being Fe and impurities (Claim 4 step of heating).  Since, Nb is 0.01-0.05%, Nb-containing steel material is expected. 
A pipe-making step of piercing and rolling the round billet by using a piercing mill having skew rolls into a hollow shell
Soma also expressly discloses a plug and a mandrel mill (paragraph [0032]) to elongate the hollow shell which is pierced and rolled from the round billet.
A quenching step of rapidly cooling the hollow shell produced in the pipe making step by using a jet water flow device on the hollow shell so as to reduce the outer surface temperature of A3 to 1000 C (Claim 4), hence overlapping instant claim 1 required 700-1000 C.
Regarding instant claim 1 required “within 15 seconds”, since the average cooling rate is 15 C/s or more and starting temperature of rapidly cooling is 800-1000 C and the reduced outer surface temperature of A3 to 1000 C by rapidly cooling, instant claimed within 15 seconds is expected.
Soma differs from instant claim 1 such that it does not expressly disclose positions of skewed rolls, plug and mandrel bar such that “a plurality of skewed rolls that are disposed around a pass line on which the Nb- containing steel material passes, a plug that is disposed between the plurality of skewed rolls and on the pass line, and a mandrel bar that extends rearward of the plug along the pass line from a rear end of the plug”.
Kheifets discloses a pipe (3) quenching unit used in pipe rolling lines with a plug mill.
Figure 1 discloses plug (2), hollow thrust bar (1) (i.e. instant claimed mandrel bar) which holds the plug of the screw rolling mills. Plurality of roll (7) is considered skewed rolls that are disposed around a pass line on while the pipe (3) (i.e. instant claimed steel material) passes
The plug (2) is disposed between the rolls (7) and on the pass line, and the hollow thrust bar extends rearward of the plug along the pass line from a rear end of the plug (2).
Since Kheifets is published in 1974, it is reasonable to suggest the positions of positions of skewed rolls, plug and mandrel bar are conventional in the seamless pipe making art.
Hence, it would have been obvious to apply the conventional position of the plug, skewed rolls and the mandrel bar of Kheifets, in the process of Soma with expected success.
As for claim 2, Soma discloses the water cooling device includes a laminar water flow device which pours water to the hollow sheet from above and a jet water flow device which injects a jet water flow to an inside of the hollow from the end of the hollow shell. (paragraph [0140])
As for claim 3, Kehifets discloses an outside sprayer (13) to cooling the pipef from the outside (i.e. instant claimed outer surface cooling mechanism), the outside sprayer is disposed around the thrust bar (1) behind the skewed rolls (7), and includes heads (14) capable of ejecting the water toward an outer surface of the hollow shell during in the process of elongation rolling.
As for claims 20-21,  Kehifets’s mandrel bar (1) comprise a bar main body, inner surface cooling mechanism comprising channels (6) and (8) (i.e. instant claimed cooling liquid flow path that is formed in the bar main body and allows the cooling liquid pass inside), the channel (8) is located in for end portion of the mandrel bar to cool the inner surface of the rear part of the pipe after its exit from rolls (7).
As for claims 22 and 23, Kehifets discloses valves (9) and (10) (i.e. instant claimed inner surface damming mechanism) that is disposed behind and adjacently the cooling zone (14, 8 and 6).  Since the valves (9) and (9) alternatively opens the rows of channels 6 and 8, it is fully capable of restraining the cooling liquid from contacting the inner surface of the hollow shell.    Both channels (6) and (8) are inner surface cooling mechanism to cool the inner surface of the hollow shell portion in the cooling zone.
As for claims 26-27, Soma disclose presence of a piercing mill in piercing step and an elongating mill in an elongating step (paragraph [0032]).  Hence, in the pipe making step, the round billet is expected to produce a hollow shell by both a piercing mill to pierce and roll and by an elongating mill to elongate.
As for claim 28, Soma discloses a quenching step of rapidly cooling the hollow shell having an outer surface temperature A3 to 100 C, hence overlapping instant claimed A3 or more.  A tempering step of carrying out temperature from 650 to Ac1 after the quenching step, hence overlapping instant claimed Ac1 or less. 
 Claim 4, 6 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Soma (WO2017200033A1 using US 20190300979 as English translation) in view of Kheifets (US 3,782,160) as applied to claim 1, and further in view of Uhlmann (EP0067906 from IDS 08/16/2021).
As for claims 4 and 6 and 15, Kheifets discloses an outside sprayer (13) to cooling the pipe from the outside (i.e. instant claimed outer surface cooling mechanism).
However, it does not disclose front and rear outer surface damming mechanism as claimed.
Uhlmann discloses a method for a production of seamless copper pipes wherein a partition (9) (i.e. instant claimed front and rear outer surface damming mechanism) which is disposed around the mandrel bar (6) behind the plug (4) and behind the last spray nozzle (5) (i.e. outer surface cooling mechanism).  Hence, the partition (9) is fully capable of restraining the cooling liquid from contacting the outer surface portion of the hollow shell.
Allowable Subject Matter
Claims 5, 16-19 and 24-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733